

POSITRON CORPORATION
NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT (the "Agreement") is made as of October 31, 2005 by
and between Positron Corporation, a Texas corporation (the "Company"), and
Imagin Diagnostic Centers, Inc. ("Investor"). All numbers expressed herein as
"$" or "dollars" are in United States dollars.


R E C I T A L S :


WHEREAS, the Company desires to issue Convertible Promissory Notes in the
aggregate principal amount of $400,000, subject to the terms and conditions set
forth in this Agreement.


WHEREAS, the Investor desires to purchase the Convertible Promissory Notes,
subject to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the respective undertakings, covenants and
agreements of the parties set forth herein, the parties hereby agree as follows:



 
SECTION 1
PURCHASE AND SALE OF THE NOTES.



1.1 Issuance of the Notes. The Company has authorized the issuance and sale to
the Investor of, and, subject to and in reliance upon the representations,
warranties, terms and conditions of this Agreement, the Investor the have agreed
to purchase, the Company's Convertible Promissory Notes (individually, a "Note,"
and collectively, the "Notes"), in the aggregate principal amount of $400,000.
Each Note shall be substantially in the form set forth in Exhibit A hereto.


1.2 Closing. The Company agrees to issue and sell to the Investor, and, subject
to and in reliance upon the representations, warranties, terms and conditions of
this Agreement, the Investor agrees to purchase, the Notes for the aggregate
purchase price of $400,000 (the "Aggregate Purchase Price"). Such purchase and
sale shall take place (a) at the initial closing (the "Closing") to be held at
the offices of the Company on October 31, 2005, at 10:00 A.M., or such other
date as the parties shall agree (the "First Closing Date"), and at subsequent
closings ("Subsequent Closings") which shall occur upon 30 days written notice
to Investor by the Company. At each Subsequent Closing Investor shall purchase a
Note in a principal amount determined by the Company of not more than $200,000.
Subsequent Closings shall be held not more frequently than every 30 days. At the
Closings, the Company will issue a Note, dated the such date, payable to the
order of Investor, in the principal amount of $200,000 in the case of the First
Closing and in an amount specified in the Company's notice in the case of the
Subsequent Closings in exchange for cash. In the event the Company shall not
have sold and issued to Investor pursuant to the notices provided for herein the
full amount of the Aggregate Purchase Price on or before December 31, 2005, the
right of the Company to sell any additional Notes and the obligation of the
Investor to purchase any additional Notes shall terminate.


 
 

--------------------------------------------------------------------------------

 
1.3 Payments and Endorsements. Payments of principal, interest and premium, if
any, on the Notes, shall be made directly by wire transfer or by checks duly
mailed or delivered to the Investor at address specified in the Notes without
any presentment or notation of payment, except that prior to any transfer of any
Note, the holder of record shall endorse on such Note a record of the date to
which interest has been paid and all payments made on account of principal of
such Note.


1.4 Payment on Non-Business Days. Whenever any payment to be made shall be due
on a day which is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest due.


1.5 Registration, etc. The Company shall maintain at its principal office a
register of the Notes and shall record therein the name and address of the
registered holder of the Notes, the address to which notices are to be sent and
the address to which payments are to be made as designated by the registered
holder if other than the address of the holder, and the particulars of all
transfers, exchanges and replacements of the Notes. No transfer of a Note shall
be valid unless made on such register for the registered holder or his executors
or administrators or his or their duly appointed attorney, upon surrender
therefor for exchange as hereinafter provided, accompanied by an instrument in
writing, in form and execution reasonably satisfactory to the Company. Each Note
issued hereunder, whether originally or upon transfer, exchange or replacement
of a Note or Notes, shall be registered on the date of execution thereof by the
Company and shall be dated the date to which interest has been paid on such Note
or Notes. The registered holder of the Note shall be that Person in whose name
the Note has been so registered by the Company. A registered holder shall be
deemed the owner of a Note for all purposes of this Agreement and, subject to
the provisions hereof, shall be entitled to the principal, premium, if any, and
interest evidenced by such Note free from all equities or rights of set-off or
counterclaim among the Company and the transferor of such registered holder or
any previous registered holder of such Note.


1.6 Limitations on Transferability. The Investor covenants that in no event will
it dispose of any Note or any shares of capital stock into which such Note is
convertible unless and until Investor shall have complied with Sections 4.7 and
4.8 hereof and (a) the Investor shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition, and (b) if requested by the
Company, the Investor shall have furnished the Company with an opinion of
counsel satisfactory in form and substance to the Company and the Company's
counsel to the effect that (x) such disposition will not require registration
under the Securities Act and (y) appropriate action necessary for compliance
with the Securities Act and any applicable state, local, or foreign law has been
taken.


1.7 Replacement of Notes. Upon receipt of evidence satisfactory to the Company
of the loss, theft, destruction or mutilation of any Note and, if requested in
the case of any such loss, theft or destruction, upon delivery of an indemnity
bond or other agreement or security reasonably satisfactory to the Company, or,
in the case of any such mutilation, upon surrender and cancellation of such
Note, the Company will issue a new Note, of like tenor and amount and dated the
date to which interest has been paid, in lieu of such lost, stolen, destroyed or
mutilated Note; provided, however, if any Note of which an Investor, its
nominee, or any of its partners or affiliates is the registered holder is lost,
stolen or destroyed, the affidavit of the registered holder setting forth the
circumstances with respect to such loss, theft or destruction shall be accepted
as satisfactory evidence thereof, and no indemnification bond or other security
shall be required as a condition to the execution and delivery by the Company of
a new Note in replacement of such lost, stolen or destroyed Note other than the
registered holder's written agreement to indemnify the Company.


 
-2-

--------------------------------------------------------------------------------

 
1.8 Conversion of Note. All or any portion of the principal amounts of the
Notes, may be converted at the option of the Investor, into shares of Common
Stock (as defined herein) at a conversion price and on such terms as are
provided in the Notes.



 
SECTION 2
DEFINITIONS.



For purposes of this Agreement the following terms shall have the following
meanings:


2.1 "Articles" shall mean the Company's Articles of Incorporation, as amended,
as of the First Closing, and including the Series A Statement, Series C
Statement, Series D Statement, Series E Statement and Series F Statement
thereto.


2.2 "Business Day" shall mean a day other than Saturday, Sunday or a public
holiday under the laws of the State of Texas.


2.3 "Commission" shall mean the Securities and Exchange Commission.


2.4 "Common Stock" shall mean the Common Stock of the Company, par value $0.01
per share.


2.5 "GAAP" shall mean United States generally accepted accounting principles.


2.6 "Intellectual Property" shall mean patents, patent applications, trademarks,
service marks, mask works, trade names, copyrights, trade secrets, information,
proprietary rights and processes.


2.7 "Material Adverse Event" shall mean any change, event or effect that is
materially adverse to the general affairs, business, operations, assets,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries taken as a whole; provided, however, that the following shall
not be taken into account in determining a "Material Adverse Event": (a) any
adverse change, event or effect that is directly attributable to conditions
affecting the United States economy generally unless such conditions adversely
affect the Company in a materially disproportionate manner, and (b) any adverse
change, event or effect that is directly attributable to conditions affecting
the Company's industry generally, unless such conditions adversely affect the
Company in a materially disproportionate manner.


2.8 "Person" shall mean an individual, corporation, partnership, joint venture,
limited liability company, trust, or unincorporated organization, or a
government or any agency or political subdivision thereof, or any other entity
or business form.


 
-3-

--------------------------------------------------------------------------------

 
2.9 "Preferred Stock" shall mean the Company's Series A Preferred Stock,
Series C Preferred Stock, Series D Preferred Stock, Series E Preferred Stock and
Series F Preferred Stock.


2.10 "Registration Rights Agreement" shall mean the Registration Rights
Agreement dated as of the First Closing by and between the Company and the
Investor in the form attached hereto as Exhibit B.


2.11 "Securities Act" shall mean the Securities Act of 1933, as amended and the
rules and regulations of the Commission promulgated thereunder.


2.12 "Series A Preferred Stock" shall mean the Series A Preferred Stock of the
Company, par value $1.00 per share.


2.13 "Series A Statement" shall mean the Statement of Designation Establishing
Series A 8% Cumulative Convertible Redeemable Preferred Stock of Position
Corporation, filed with the Texas Secretary of State on February 29, 1996.


2.14 "Series C Preferred Stock" shall mean the Series C Preferred Stock of the
Company, par value $1.00 per share.


2.15 "Series C Statement" shall mean the Statement of Designation Establishing
Series C Preferred Stock of Positron Corporation, filed with the Texas Secretary
of State on May 21, 2004.


2.16 "Series D Preferred Stock" shall mean the Series D Preferred Stock of the
Company, par value $1.00 per share.


2.17 "Series D Statement" shall mean the Statement of Designation Establishing
Series D Preferred Stock of Positron Corporation, filed with the Texas Secretary
of State on May 21, 2004.


2.18 "Series E Preferred Stock" shall mean the Series E Preferred Stock of the
Company, par value $1.00 per share.


2.19 "Series E Statement" shall mean the Statement of Designation Establishing
Series E Preferred Stock of Positron Corporation, to be filed with the Texas
Secretary of State following the Closing.


2.20 "Series F Preferred Stock" shall mean the Series F Preferred Stock of the
Company, par value $1.00 per share.


2.21 "Series F Statement" shall mean the Statement of Designation Establishing
Series F Preferred Stock of Positron corporation to be filed with the Texas
Secretary of State following the Closing.


2.22 "Subsidiary" shall mean any corporation, partnership or other entity, more
than 50% of whose equity interests (measured by virtue of voting rights) in the
aggregate is owned by the Company.


 
-4-

--------------------------------------------------------------------------------

 
2.23 "Transactional Agreements" shall mean this Agreement, the Notes, and the
Registration Rights Agreement.



 
SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



The Company hereby represents and warrants to the Investor that:


3.1 Corporate Organization and Authority. The Company:


3.1.1 is a corporation duly organized, validly existing, authorized to exercise
all its corporate powers, rights and privileges, and in good standing in the
State of Texas;


3.1.2 has the corporate power and corporate authority to own and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted;


3.1.3 has made available to the Investor or their counsel a copy of the minute
books of the Company, and said copies are true, correct, and complete and
contain all amendments and all minutes of meetings and actions taken by the
shareholders and directors of the Company through the date of this Agreement.


3.2 Subsidiaries. The Company does not presently own, have any equity interest
or investment in, or control, directly or indirectly, any other corporation,
partnership or entity. The Company is not a participant in any joint venture or
partnership.


3.3 SEC Filings; Financial Statements. The Company has filed (i) its Annual
Report on Form 10-K for the fiscal year ended December 31, 2004 (the "Company
Current 10-K"), and (ii) its Quarterly Reports on Form 10-Q for the fiscal
quarters ended March 31, 2005 and June 30, 2005, (the "Company Current 10-Qs"
and, together with the Company Current 10-K and the "Company SEC Reports"), all
of which complied when filed in all material respects with all applicable
requirements of the Securities Act and the Exchange Act of 1934, as amended. The
audited financial statements and unaudited interim financial statements of the
Company included or incorporated by reference in such Company SEC Reports were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company at the respective dates and for the
respective periods indicated (and in the case of all such financial statements
that are interim financial statements, contain all adjustments so to present
fairly). Except to the extent that information contained in any Company SEC
Report was revised or superseded by a later filed report, none of the Company
SEC Reports contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


3.4 Corporate Power. The Company will have at the Closing Date all requisite
legal and corporate power and authority to execute and deliver the Transactional
Agreements, to sell and issue the Notes hereunder, to issue the Common Stock
upon conversion of the Notes (subject to stockholder approval as set forth in
Section 7.1 hereof), and to carry out and perform its obligations under the
terms of the Transactional Agreements.


 
-5-

--------------------------------------------------------------------------------

 
3.5 Authorization. All corporate action on the part of the Company, its
officers, directors, and stockholders necessary for the authorization,
execution, delivery, and performance of all obligations under the Transactional
Agreements, and for the authorization, issuance, and delivery of the Notes, and
of the Common Stock (subject to stockholder approval as set forth in Section 7.1
hereof) issuable upon conversion of the Notes has been taken. The Transactional
Agreements constitute legally binding and valid obligations of the Company
enforceable in accordance with their respective terms, except to the extent that
such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to or
affecting enforcement of creditors' rights and laws concerning equitable
remedies.


3.6 Validity of Shares. Subject to stockholder approval, as set forth in
Section 7.1 hereof, the Common Stock issuable upon conversion of the Notes has
been duly and validly reserved and, assuming such Common Stock is issued in
accordance with the Articles, will be duly and validly issued (including,
without limitation, issued in compliance with applicable federal and state
securities laws) and non-assessable and will be free of any liens or
encumbrances other than any liens or encumbrances created by or imposed thereon
by the holders; provided, however, that the Common Stock shall be subject to
restrictions on transfer under state and/or federal securities laws. Except as
set forth in the Articles and the Notes, the Common Stock issuable upon
conversion of the Notes is not subject to any preemptive or other similar
statutory or contractual rights and will not conflict with any provisions of any
agreement or instrument to which the Company is a party or by which it is bound.



 
SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.



The Investor represents and warrants to the Company as follows:


4.1 Authorization. When executed and delivered by the Investor, and assuming
execution and delivery by the Company, the Transactional Agreements will each
constitute a valid obligation of the Investor, enforceable in accordance with
its terms, except to the extent that such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws of
general application relating to or affecting enforcement of creditors' rights
and laws concerning equitable remedies.


4.2 Brokers and Finders. The Investor has not retained any investment banker,
broker, or finder in connection with the transactions contemplated by this
Agreement.


4.3 Investment. This Agreement is made with the Investor in reliance upon the
Investor's representation to the Company, which by the Investor's execution of
this Agreement the Investor hereby confirms, that the Notes (including capital
stock issuable upon conversion thereof) to be received by the Investor will be
acquired for investment for the Investor's own account, not as a nominee or
agent, and not with a view to the sale or distribution of any part thereof, and
that the Investor has no present intention of selling, granting any
participation in, or otherwise distributing any of the Notes (including capital
stock issuable upon conversion thereof). By executing this Agreement, the
Investor further represents that it has no contract, undertaking, agreement, or
arrangement with any person to sell, transfer, or grant participation to such
person or to any third person, with respect to any of the Notes (including
capital stock issuable upon conversion thereof).


 
-6-

--------------------------------------------------------------------------------

 
4.4 No Public Market. The Investor understands that no public market now exists
for the Notes and that the Company has given no assurances that a public market
will ever exist for the Notes. The investor understands that the Company's
Common Stock is currently quoted by the Nasdaq OTC Bulletin Board and that
although the Company will use its best efforts to obtain listing on the Nasdaq
SmallCap Market and Toronto Street Exchange, no assurance can be given that the
Company's securities will be approved for listing on such exchanges.


4.5 Experience. The Investor represents that: (a) it has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Notes; (b) it believes it
has received all the information it has requested from the Company and considers
necessary or appropriate for deciding whether to obtain the Notes; (c) it has
had the opportunity to discuss the Company's business, management, and financial
affairs with the Company's management; (d) it understands the economic
implications of the transactions contemplated by this Agreement and confronting
the Company; (e) it has had the full opportunity to seek advice of counsel and
any other appropriate advice with respect to the transactions contemplated by
this Agreement; (f) it has the ability to bear the economic risks of its
prospective investment; and (g) it is able, without materially impairing its
financial condition, to hold the Notes for an indefinite period of time and to
suffer a complete loss on its investment.


4.6 Accredited Investor. The Investor presently qualifies and will as of the
Closing qualify as an "accredited investor" within the meaning of Regulation D
of the rules and regulations promulgated under the Securities Act.
 
4.7 Limitations on Transferability. The Investor covenants that in no event will
it dispose of the Notes (other than pursuant to Rule 144 promulgated by
Securities and Exchange Commission under the Securities Act ("Rule 144") or any
similar or analogous rule) unless and until (a) the Investor shall have notified
the Company of the proposed disposition and shall have furnished the Company
with a statement of the circumstances surrounding the proposed disposition, and
(b) if requested by the Company, the Investor shall have furnished the Company
with an opinion of counsel satisfactory in form and substance to the Company and
the Company's counsel to the effect that (x) such disposition will not require
registration under the Securities Act and (y) appropriate action necessary for
compliance with the Securities Act and any applicable state, local, or foreign
law has been taken. Notwithstanding the limitations set forth in the foregoing
sentence, if the Investor is a partnership or limited liability company it may
transfer Notes (or portions thereof) to its constituent partners or a retired
partner of such partnership who retires after the date hereof, or its
constituent members or retired members of such limited liability company who
retires after the date hereof, as the case may be, or to the estate of any such
partner, member or retired partner or member or transfer by gift, will, or
intestate succession to any such partner's or member's spouse or lineal
descendants or ancestors without the necessity of registration or opinion of
counsel if the transferee agrees in writing to be subject to the terms of this
Agreement to the same extent if such transferee were an Investor; provided,
however, that Investor hereby covenants not to effect such transfer if such
transfer either would invalidate the securities laws exemptions pursuant to
which the Notes were originally offered and sold or would itself require
registration and/or qualification under the Securities Act or applicable state
securities laws. Each Note transferred as above provided shall bear the
appropriate restrictive legend set forth in Section 5 below, except that such
Note shall not bear such legend if the transfer was made in compliance with
subsection (k) of Rule 144 or if the opinion of counsel referred to above is to
the further effect that such legend is not required in order to establish
compliance with any provisions of the Securities Act.


 
-7-

--------------------------------------------------------------------------------

 
4.8 Ownership Change Under Section 382 of the Internal Revenue Code; Special
Restrictions Upon Transfer.


4.8.1 Special Restrictions Upon Transfer. The following restrictions shall apply
to the transfer of shares of Common Stock, issuable directly or indirectly upon
the conversion of any Note.


4.8.2 Definitions. For purposes of this Section 4.8 the following terms shall
have the following meanings:


"Board" means the Company's Board of Directors.


"Common Stock" shall mean the Common Stock of the Company, par value $0.01 per
share.


"Section 382" means Section 382 of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder.


"Special Board Approval" shall mean the approval by the Board of Directors of
the Company acting in accordance with applicable law.


4.8.3 Purported Transfers Not Effective. Unless such transfer shall have been
preceded by Special Board Approval, any purported transfer of Common Stock into
which any Note is directly or indirectly convertible in excess of the number of
shares that can be transferred without increasing the transferee's ownership
interest percentage above 4.5% is not effective to transfer ownership of such
excess shares (the "Prohibited Shares") from the transferor (the "Initial
Transferor") to the purported acquiror (the "Purported Acquiror"). For this
purpose a transferee's ownership interest percentage shall be calculated
pursuant to Section 382. By way of explanation, a transferees ownership interest
is generally the sum of the transferee's direct ownership interest percentage as
calculated pursuant to Section 382 and the transferee's indirect ownership
interest as calculated pursuant to Section 382, with adjustments made to include
ownership interests that, under ordinary circumstances, are not included in
measuring ownership interests. In the event a Initial Transferor seeks a Special
Board Approval, to the extent that the transaction reflected in the proposed
request for a Special Board Approval does not result in an "ownership shift" in
excess of 40% and does not result in an "ownership change" as those terms are
used in Section 382, the approval of the Board will not be unreasonably
withheld. Moreover, to the extent that the proceeds of any "ownership shift" of
up to 40% results directly or indirectly in the receipt of cash by the Company,
the transaction will be presumed to be in the interest of the Company unless it
results in an "ownership change".


 
-8-

--------------------------------------------------------------------------------

 
4.8.4 Transfer to Agent of Prohibited Shares; Sale by Agent; Payment of
Proceeds. On demand by the Company (which demand must be made within 30 days of
the time Company learns of the transfer of Prohibited Shares), a Purported
Acquiror must transfer any certificate or other evidence of ownership of the
Prohibited Shares within the Purported Acquiror's possession or control,
together with any dividends or other distributions that were received by the
Purported Acquiror from Company with respect to the Prohibited Shares
("Prohibited Distributions"), to an agent designated by Company (the "Agent").
The Agent will sell the Prohibited Shares in an arms-length transaction (over a
public exchange, if reasonable possible), and the Purported Acquiror will
receive an amount of sales proceeds not in excess of the price paid or
consideration surrendered by the Purported Acquiror for the Prohibited Shares
(or the fair market value of the Prohibited Shares at the time of an attempted
transfer to the Purported Acquiror by gift, inheritance, or a similar transfer).
If the Purported Acquiror has resold the Prohibited Shares prior to receiving
the Company's demand to surrender the Prohibited Shares to the Agent, the
Purported Acquiror shall be deemed to have sold the Prohibited Shares as agent
for the Initial Transferor and shall be required to transfer to the Agent any
Prohibited Distributions and the proceeds of such sale, except to the extent
that the Agent grants written permission to the Purported Acquiror to retain a
portion of such sales proceeds not exceeding the amount that the Purported
Acquiror would have received from the Agent if the Agent rather than the
Purported Acquiror had resold the Prohibited Shares. If the Initial Transferor
can be identified, the Agent will pay to the Initial Transferor any sales
proceeds in excess of those due to the Purported Acquiror, together with any
amounts received by the Agent from the Purported Acquiror that are attributable
to Prohibited Distributions. If the Initial Transferor cannot be identified
within 90 days, the Agent may pay any amounts due to the Initial Transferor into
a court or governmental agency, if applicable law permits, and otherwise must
transfer such amounts to a charity designated by Company. In no event shall
amounts due to the Initial Transferor pursuant to Article inure to the benefit
of Company or the Agent, but such amounts may be used to cover expenses incurred
by Agent in attempting to identify the initial Transferor. If the Purported
Acquiror fails to surrender the Prohibited Shares within the next 30 business
days from demand by Company, then the Company will institute legal proceedings
to compel the surrender.


4.8.5 Legend. The Investor understands and agrees that each certificate held by
the Investor representing the Notes and the Common Stock issuable upon
conversion thereof, or any other securities issued in respect of the Notes and
Common Stock issuable upon conversion thereof upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event, shall bear
the following legend (in addition to any legend required by this Agreement, the
other Agreements or under applicable state securities laws):


"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF, AND
ARE SUBJECT TO RESTRICTIONS ON TRANSFER AND RIGHTS OF SALE AS PROVIDED IN A NOTE
PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE HOLDER HEREOF, OR ITS SUCCESSOR,
A COPY OF WHICH IS AVAILABLE FROM THE COMPANY."


 
-9-

--------------------------------------------------------------------------------

 

 
SECTION 5
CONDITIONS OF INVESTOR'S OBLIGATIONS AT CLOSING.



The obligations of the Investor under Section 1 of this Agreement are subject to
the fulfillment at or before each of the Closings of the following conditions,
any of which may be waived in writing by such Investor:


5.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true in all respects on and as of the
Closing with the same effect as if made on and as of the Closing.


5.2 Performance. The Company shall have performed or fulfilled in all material
respects all agreements, obligations, and conditions contained herein required
to be performed or fulfilled by the Company before the Closing.


5.3 Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or any state that
are required in connection with the lawful issuance and sale of the Notes
pursuant to this Agreement shall be duly obtained effective as of the Closing.


3.4 Compliance Certificate. Upon request by the Investor the Company shall
deliver to the Investor a certificate dated as of the Closing, signed by the
Company's Secretary, certifying as to (a) the Company's Articles, (b) the
Company's Bylaws, (c) the resolutions adopted by, and other consents and
approvals of, the Company's Board of Directors and stockholders in connection
with the Transactional Agreements and the transactions contemplated hereby and
thereby, and (d) the names of the officers of the Company authorized to sign the
Transactional Agreements and the other documents or certificates to be delivered
pursuant to this Agreement by the Company, or any of its officers, together with
the true signatures of such officers. Upon request by the Investor, the Company
shall deliver to the Investor a certificate dated as of the Closing, signed by
the Company's President, certifying that the conditions set forth in
Sections 5.1, 5.2 and 5.3 have been satisfied.


5.5 Notes. The Company shall have executed and delivered to Investor the
original Notes.


5.6 Registration Rights Agreement. The Company shall have executed and delivered
to Investor the Registration Rights Agreement.



 
SECTION 6
CONDITIONS OF THE COMPANY'S OBLIGATIONS AT CLOSING.



The obligations of the Company under Section 1 of this Agreement are subject to
the fulfillment at or before the Closing of the following conditions, any of
which may be waived in writing by the Company:


6.1 Representations and Warranties. The representations and warranties of the
Investor contained in Section 4 shall be true in all respects on and as of the
Closing with the same effect as though said representations and warranties had
been made on and as of the Closing.


 
-10-

--------------------------------------------------------------------------------

 
6.2 Blue Sky Compliance. The Company shall have complied with the securities
laws of the State of Texas and any other applicable states as necessary to offer
and sell the Notes to the Investor.


6.3 Legal Matters. All material matters of a legal nature which pertain to the
Transactional Agreements and the transactions contemplated hereby and thereby
shall have been reasonably approved by counsel to the Company.


6.4 Registration Rights Agreement. Investor shall have executed and delivered to
the Company the Registration Rights Agreement.



 
SECTION 7
POST-CLOSING COVENANTS OF THE COMPANY.



7.1 Stockholder Approval. The Company shall use reasonable efforts to obtain all
required stockholder approval of the transactions contemplated by the
Transactional Agreements, including amending the Articles to increase the number
of shares of authorized Common Stock to account for conversion of the Notes and
all other series of Preferred Stock.


7.2 Securities Laws Compliance. Within 15 days after the Closing the Company
shall make any filings necessary under the securities or blue sky laws of any
applicable jurisdiction.


7.3 Private Offering. The Company agrees that neither the Company nor anyone
acting on its behalf will offer the Notes or any similar securities for issuance
or sale to, or solicit any offer to acquire any of the same from, anyone or take
any other action so as to make the issuance and sale of the Notes subject to the
registration requirements of Section 5 of the Securities Act.


7.4 Properties, Business, Insurance. The Company shall maintain, and cause each
of its subsidiaries to maintain, as to their respective properties and business,
insurance against such casualties and contingencies and of such types and in
such amounts as is customary for companies similarly situated, of similar size,
scope and financial condition, which insurance shall be deemed by the Company to
be sufficient.


7.5 Restrictive Agreements Prohibited. Neither the Company nor any of its
subsidiaries shall become a party to any agreement which by its terms restricts
the Company's performance of the Transactional Agreements or the Articles.


7.6 Use of Proceeds. The Company agrees to use the proceeds from the sale of the
Notes for (i) payment of expenses related to the transactions contemplated by
the Transactional Agreements, (ii) payment of outstanding accounts payable, and
(iii) current operating, capital and investment expenses.


7.7 Material Changes and Litigation. The Company shall promptly notify the
Investor of any Material Adverse Event and of any litigation or governmental
proceeding or investigation brought or, to the Company's knowledge, threatened
in writing against the Company, officer, director, key employee or principal
stockholder of the Company which, if adversely determined, would result in a
Material Adverse Event.


 
-11-

--------------------------------------------------------------------------------

 
7.8 Punctual Payment. The Company shall pay the principal of, premium, if any,
and interest on the Notes at the times and place and in the manner provided in
the Notes and herein.


7.9 Preservation of Corporate Existence. The Company shall preserve and maintain
its corporate existence and all rights, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is necessary or
desirable in view of its business and operations or the ownership of its
properties, except where the failure to qualify would not constitute a Material
Adverse Event. The Company shall preserve and maintain all licenses and other
rights to use patents, processes, licenses, trademarks, trade names, inventions,
Intellectual Property rights or copyrights owned or possessed by it, and
material to the conduct of its business.


7.10 Compliance with Laws. The Company shall comply, and cause each Subsidiary
to comply, with all applicable laws, rules, regulations and orders of any
governmental authority, noncompliance with which could materially adversely
affect its business or condition, financial or other.


7.11 Keeping of Records and Books of Account. The Company shall keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all material financial
transactions of the Company and in which, for each fiscal year, are proper
reserves for depreciation, depletion, obsolescence, amortization, taxes, bad
debts and other purposes in connection with its business shall be made.


7.12 Compliance with ERISA. The Company shall comply with all minimum funding
requirements applicable to any pension or other employee benefit or employee
contribution plans which are subject to ERISA or to the Code, and comply in all
material respects with the provisions of ERISA and the Code, and the rules and
regulations thereunder, which are applicable to any such plan. The Company will
not permit any event or condition to exist which could permit any such plan to
be terminated under circumstances which would cause the lien provided for in
Section 4068 of ERISA to attach to the assets of the Company.


7.13 Foreign Corrupt Practices Act. The Company shall comply and cause each
officer, director, partner, employee and agent of the Company, each Subsidiary
to comply, at all times with the prohibitions on certain acts and practices set
forth in the Foreign Corrupt Practices Act of 1977, and any rules or regulations
promulgated thereunder.


7.14 Exchange Relisting. The Company shall use its best efforts to obtain
listing of its Common Stock on the Nasdaq SmallCap Market and the Toronto Stock
Exchange.



 
SECTION 8
MISCELLANEOUS.



8.1 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, excluding those laws that
direct the application of the laws of another jurisdiction.


8.2 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


 
-12-

--------------------------------------------------------------------------------

 
8.3 Headings. The headings of the sections of this Agreement are for convenience
and shall not by themselves determine the interpretation of this Agreement.


8.4 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be conclusively deemed effectively given upon personal
delivery or delivery by courier, or on the first business day after transmission
if sent by confirmed facsimile transmission or electronic mail transmission, or
five days after deposit in the United States mail, by registered or certified
mail, postage prepaid, addressed (i) if to the Company, as set forth below the
Company's name on the signature page of this Agreement, and (ii) if to an
Investor, at such Investor's address as set forth on the Signature page of this
Agreement, or at such other address as the Company or such Investor may
designate by 10 days' advance written notice to the other parties hereto.


8.5 Survival of Warranties. The warranties and representations of the parties
contained in or made pursuant to this Agreement shall survive for two years
after the execution and delivery of this Agreement and the First Closing;
provided, however, that such representations and warranties need only be
accurate as of the date of such execution and delivery and as of the Closing.


8.6 Amendments, Waivers and Consent. Any provision in this Agreement or the
Notes to the contrary notwithstanding, changes in or additions to this Agreement
may be made, and compliance with any covenant or provision herein or therein set
forth may be omitted or waived, if the Company shall obtain consent thereto in
writing from the holder of the Notes; provided that no such consent shall be
effective to reduce or to postpone the date fixed for the payment of the
principal (including any required redemption) or interest payable on the Notes,
without the consent of the holder thereof. Any waiver or consent may be given
subject to satisfaction of conditions stated therein and any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Written notice of any waiver or consent effected under this
subsection shall promptly be delivered by the Company to any holder who did not
execute the same. No failure or delay on the part of the Investor, or any other
holder of the Notes in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.


8.7 Finders' Fees. The Company and the Investor will indemnify the other against
all liabilities incurred by the indemnifying party with respect to claims
related to investment banking or finders' fees in connection with the
transactions contemplated by this Agreement, arising out of arrangements between
the party asserting such claims and the indemnifying party, and all costs and
expenses (including reasonable fees of counsel) of investigating and defending
such claims.


8.8 Expenses. The Company and the Investor will bear their respective legal and
other fees and expenses with respect to this Agreement and the transactions
contemplated hereby.


 
-13-

--------------------------------------------------------------------------------

 
8.9 Confidentiality. Each party hereto agrees that, except with the prior
written permission of the Company, it shall at all times keep confidential and
not divulge or furnish or make accessible to anyone any confidential information
concerning or relating to the business or financial affairs of the Company to
which such party has become privy by reason of this Agreement, discussions or
negotiations relating to this Agreement or the exhibits to this Agreement,
provided that an Investor may disclose confidential information if (i) the
information is publicly known through publication or otherwise through no
wrongful act of the Investor; (ii) the information is received from a third
party who rightfully discloses it to the Investor without restriction on its
subsequent disclosure; (iii) the information is disclosed pursuant to the lawful
requirement of a governmental agency or by order of court of competent
jurisdiction, provided that in such event, Investor will provide prior written
notice of such proposed disclosure to the Company; or (iv) the information is
reasonably required to be disclosed in order for the Investor or their
transferee to market an interest in the capital stock of the Company, provided
that in such instance the person to whom the information is provided shall be
required to hold such information in confidence.


8.10 Further Assurances. From and after the date of this Agreement, upon the
request of the Investor, the Company and each Subsidiary shall execute and
deliver such instruments, documents and other writings as may be necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement and the Notes.


8.11 Jury Waiver. THE COMPANY AND THE INVESTOR AGREE THAT NEITHER OF THEM NOR
ANY ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN ANY LAWSUIT,
PROCEEDING, COUNTERCLAIM, OR ANY OTHER ACTION BASED UPON, OR ARISING OUT OF,
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTIONAL AGREEMENTS, ANY RELATED
INSTRUMENTS, ANY COLLATERAL OR THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG
ANY OF THEM, OR (B) SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT PRECLUDE ANY PARTY OR ITS SUCCESSORS FROM ASSERTING ANY
COUNTERCLAIM WHICH WOULD OTHERWISE BE BARRED OR FORFEITED. EXCEPT AS STATED IN
THE PRECEDING SENTENCE, THE PROVISIONS OF THIS SECTION SHALL BE SUBJECT TO NO
EXCEPTIONS. NEITHER THE COMPANY NOR ANY OF THE INVESTOR HAS AGREED WITH OR
REPRESENTED TO THE OTHER THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.


8.12 Entire Agreement; Successors and Assigns. This Agreement (and the exhibits
hereto) constitutes the entire contract between the Company and the Investor
relative to the subject matter hereof. Any prior and contemporaneous agreement,
discussion, understanding or correspondence between the Company and the Investor
regarding the purchase of the Notes is superseded by this Agreement. Subject to
the exceptions specifically set forth in this Agreement, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective executors, administrators, heirs, successors, and assigns of the
parties. All subsequent transferees or assigns of the Notes shall be deemed a
party to this Agreement and bound by the obligations imposed upon Investor
herein.

 
-14-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Note Purchase
Agreement as of the date first above written.



COMPANY:
POSITRON CORPORATION
 
 
By:                                                                              
Patrick G. Rooney, Chairman of the Board


Address:    1304 Langham Creek Drive, #300,
                     Houston, Texas 77084

 

INVESTOR:
IMAGIN DIAGNOSTIC CENTRES, INC.
 
 
By:                                                                              
Name:
Its:


Address:     1835 Yonge St., Suite 500
                      Toronto, Ontario, Canada M4S

 
 

 
-15-

--------------------------------------------------------------------------------

 


SCHEDULES AND EXHIBITS



Exhibit A
Convertible Promissory Note




Exhibit B
Registration Rights Agreement




 
-16-

--------------------------------------------------------------------------------

 


EXHIBIT A


CONVERTIBLE PROMISSORY NOTE
 

 


EXHIBIT A

 
-1-

--------------------------------------------------------------------------------

 

EXHIBIT B


REGISTRATION RIGHTS AGREEMENT


 

 
EXHIBIT B

 
-1-

--------------------------------------------------------------------------------

 





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 





POSITRON CORPORATION


NOTE PURCHASE AGREEMENT
 



--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 


 
October 31, 2005
 
 
 
 

--------------------------------------------------------------------------------

 